Abatement Order filed October 30, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00179-CR
                                   ____________

                 MATTHEW JOSEPH OLIVEIRA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 7
                           Harris County, Texas
                       Trial Court Cause No. 1934280

                            ABATEMENT ORDER

      Appellant is not represented by counsel. No reporter’s record or brief has
been filed. The trial court has previously determined that appellant is not indigent
for purposes of a free record. Rule 38.8 provides that we will not dismiss or
consider the appeal without a reporter’s record or brief unless it is shown the
appellant no longer desires to prosecute his appeal or that he is not indigent and has
failed to make necessary arrangements for filing a brief. Tex. R. App. P. 38.8.
         On September 23, 2014, this court ordered appellant to file a brief on or
before October 23, 2014. No brief was filed. Accordingly, we issue the following
order:

         Pursuant to Tex. R. App. P. 38.8(b) (a copy of which is attached) the judge
of the County Criminal Court at Law No. 7 shall (1) immediately conduct a
hearing, at which appellant, appellant’s counsel, and state’s counsel shall
participate, either in person or by video teleconference, to determine (a) whether
appellant desires to prosecute his appeal; (b) whether appellant is indigent; (c) if
not indigent, whether appellant has abandoned the appeal or whether appellant has
failed to make necessary arrangements for filing a brief; (d) the reason for the
failure to file a brief; (e) if appellant desires to continue the appeal, a date certain
when appellant’s brief will be filed; and (2) prepare a record, in the form of a
reporter’s record, of the hearing. If appellant is indigent, the judge shall take such
measures as may be necessary to assure effective representation of counsel, which
may include the appointment of new counsel. The judge shall see that a record of
the hearing is made, shall make findings of fact and conclusions of law, and shall
order the trial clerk to forward a transcribed record of the hearing, a videotape or
compact disc, if any, containing a recording of the video teleconference, and a
supplemental clerk’s record containing the findings and conclusions.             Those
records shall be filed with the clerk of this court on or before December 1, 2014.

         The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM
                       RULE 38. REQUISITES OF BRIEFS



Tex. R. App. P. 38.8. Failure of Appellant to File Brief.

      (b) Criminal Cases.

             (1) Effect.    An appellant's failure to timely file a brief does not
authorize either dismissal of the appeal or, except as provided in (4), consideration
of the appeal without briefs.

             (2) Notice. If the appellant's brief is not timely filed, the appellate
clerk must notify counsel for the parties and the trial court of that fact. If the
appellate court does not receive a satisfactory response within ten days, the court
must order the trial court to immediately conduct a hearing to determine whether
the appellant desires to prosecute his appeal, whether the appellant is indigent, or,
if not indigent, whether retained counsel has abandoned the appeal, and to make
appropriate findings and recommendations.

             (3) Hearing. In accordance with (2), the trial court must conduct any
necessary hearings, make appropriate findings and recommendations, and have a
record of the proceedings prepared, which record -- including any order and
findings -- must be sent to the appellate court.

             (4) Appellate Court Action. Based on the trial court's record, the
appellate court may act appropriately to ensure that the appellant's rights are
protected, including initiating contempt proceedings against appellant's counsel. If
the trial court has found that the appellant no longer desires to prosecute the
appeal, or that the appellant is not indigent but has not made the necessary
arrangements for filing a brief, the appellate court may consider the appeal without
briefs, as justice may require.